DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 12/2/2020 are accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered, but are moot in view of the new grounds of rejection. The elements of the cuff of Nguyen have been re-interpreted, as described below, to address the claim amendments filed on 12/2/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US Pub. No. 2006/0265056; hereinafter Nguyen).
Nguyen discloses the following regarding claim 1: a prosthetic heart valve, comprising: a collapsible and expandable stent (12) (paras. 0044-0046) having a proximal end (lower end of element 12, as shown in Fig. 1A), a distal end (upper end of element 12, as shown in Fig. 1A), an annulus section (located near element 16) adjacent the proximal end (Fig. 1A) and an aortic section (located near element 17) adjacent the distal end (Fig. 1A); a cuff (Figs. 3A-3B, 4A-4B, 4C-4D, and/or Fig. 5) coupled to the stent (paras. 0059-0060) and having a top edge (curved, 
Nguyen discloses the following regarding claim 2: the prosthetic heart valve of claim 1, wherein the plurality of tethers includes at least one vertical tether and at least one horizontal tether (Figs. 1A, 1C, 2, 4B, 4D, 5).  
Nguyen discloses the following regarding claim 3: the prosthetic heart valve of claim 2, wherein adjacent ones of the plurality of peaks are coupled to one another via the at least one horizontal tether (Figs. 1A, 1C, 2, 4B, 4D, 5).  
Nguyen discloses the following regarding claim 4: the prosthetic heart valve of claim 2, wherein the at least one vertical tether is coupled to the at least one horizontal tether (Figs. 1A, 1C, 2, 4B, 4D, 5).  
Nguyen discloses the following regarding claim 5: the prosthetic heart valve of claim 2, wherein the at least one vertical tether includes multiple vertical tethers disposed between the plurality of peaks (Figs. 1A, 1C, 2, 4B, 4D, 5).  

Nguyen discloses the following regarding claim 7: the prosthetic heart valve of claim 1, wherein each one of the plurality of peaks has a triangular shape (Figs. 4A-4C, 5).  
Nguyen discloses the following regarding claim 8: the prosthetic heart valve of claim 1, wherein each one of the plurality of peaks has a trapezoidal shape (Figs. 3B, 4D).  
Nguyen discloses the following regarding claim 9: the prosthetic heart valve of claim 1, wherein the bottom edge of the cuff is substantially straight (Figs. 3B, 4B-4D).  
Nguyen discloses the following regarding claim 10: the prosthetic heart valve of claim 1, wherein the plurality of tethers are in the form of stitches (para. 0053).  
Nguyen discloses the following regarding claim 11: a prosthetic heart valve, comprising: a collapsible and expandable stent (12) (paras. 0044-0046) having a proximal end (lower end of element 12, as shown in Fig. 1A), a distal end (upper end of element 12, as shown in Fig. 1A), an annulus section (located near element 16) adjacent the proximal end (Fig. 1A) and an aortic section (located near element 17) adjacent the distal end (Fig. 1A), the stent including a plurality of struts (Figs. 1A-1C) and a plurality of commissure features (24); a cuff (Figs. 3A-3B, 4A-4B, 4C-4D, and/or Fig. 5) having a top edge (curved, upper edge portions located between the peaks of the cuff) distal to a bottom edge (Figs. 1A, 1C, 2, 4B, 4D, 5), the cuff coupled to the stent (paras. 0059-0060) so that a top edge of the cuff lies adjacent the plurality of commissure features (Figs. 1A, 1C, 2, 4B, 4D, 5), the top edge of the cuff having a plurality of peaks (located at elements g, h, i) for coupling to the plurality of commissure features (paras. 0053-0060); and a 
Nguyen discloses the following regarding claim 12: the prosthetic heart valve of claim 11, wherein the plurality of tethers includes at least one vertical tether and at least one horizontal tether (Figs. 1A, 1C, 2, 4B, 4D, 5).  
Nguyen discloses the following regarding claim 13: the prosthetic heart valve of claim 12, wherein adjacent ones of the plurality of peaks are coupled to one another via the at least one horizontal tether (Figs. 1A, 1C, 2, 4B, 4D, 5).  
Nguyen discloses the following regarding claim 14: the prosthetic heart valve of claim 12, wherein the at least one vertical tether is coupled to the at least one horizontal tether (Figs. 1A, 1C, 2, 4B, 4D, 5).  
Nguyen discloses the following regarding claim 15: the prosthetic heart valve of claim 12, wherein the at least one vertical tether includes multiple vertical tethers disposed between the plurality of peaks (Figs. 1A, 1C, 2, 4B, 4D, 5).  
Nguyen discloses the following regarding claim 16: the prosthetic heart valve of claim 1 1, wherein the plurality of tethers are coupled to the cuff only (paras. 0064-0067).  
Nguyen discloses the following regarding claim 17: the prosthetic heart valve of claim 1 1, wherein each one of the plurality of peaks has a triangular shape (Figs. 4A-4C, 5).  
Nguyen discloses the following regarding claim 18: the prosthetic heart valve of claim 11, wherein each one of the plurality of peaks has a trapezoidal shape (Figs. 3B, 4D).  

Nguyen discloses the following regarding claim 20: the prosthetic heart valve of claim 11, wherein the plurality of tethers are in the form of stitches (para. 0053).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774